[Cite as Sage v. Ohio Dept. of Rehab. & Corr., 2011-Ohio-5327.]



                                                        Court of Claims of Ohio
                                                                           The Ohio Judicial Center
                                                                   65 South Front Street, Third Floor
                                                                              Columbus, OH 43215
                                                                    614.387.9800 or 1.800.824.8263
                                                                               www.cco.state.oh.us



GORDON SAGE

       Plaintiff

       v.

OHIO DEPARTMENT OF REHABILITATION AND CORRECTION

       Defendant
       Case No. 2010-03771

Judge Clark B. Weaver Sr.
Magistrate Matthew C. Rambo

JUDGMENT ENTRY



        {¶1} On August 5, 2011, the magistrate issued a decision recommending
judgment for defendant.
        {¶2} Civ.R. 53(D)(3)(b)(i) states, in part: “A party may file written objections to a
magistrate’s decision within fourteen days of the filing of the decision, whether or not the
court has adopted the decision during that fourteen-day period as permitted by Civ.R.
53(D)(4)(e)(i).” On August 31, 2011, plaintiff filed his objections.
        {¶3} The magistrate determined that defendant could not be held liable to plaintiff
for injuries sustained by plaintiff as a result of an assault by another inmate inasmuch as
defendant had neither actual nor constructive notice of the impending assault.
        {¶4} Plaintiff’s objections challenge several factual findings made by the
magistrate.        Plaintiff, however, failed to support his objections with a transcript of
proceedings.        Civ.R. 53(D)(3)(b)(iii) states that “[a]n objection to a factual finding,
whether or not specifically designated as a finding of fact under Civ.R. 53(D)(3)(a)(ii),
shall be supported by a transcript of all the evidence submitted to the magistrate
Case No. 2010-03771                         -2-                                    ENTRY

relevant to that finding or an affidavit of that evidence if a transcript is not available.”
Inasmuch as the factual findings contained in the magistrate’s decision support the
magistrate’s conclusions, plaintiff’s objections are without merit.
         {¶5} To the extent that plaintiff challenges the magistrate’s conclusion on the
critical issue of notice, the court’s review of the magistrate’s decision reveals that the
facts found by the magistrate are sufficient to sustain the magistrate’s conclusion, and
that the magistrate’s conclusion is consistent with law.
         {¶6} Upon review of the record, the magistrate’s decision and plaintiff’s
objections, the court finds that the magistrate has properly determined the factual issues
and appropriately applied the law. Therefore, the objections are OVERRULED and the
court adopts the magistrate’s decision and recommendation as its own, including
findings of fact and conclusions of law contained therein. Judgment is rendered in favor
of defendant. Court costs are assessed against plaintiff. The clerk shall serve upon all
parties notice of this judgment and its date of entry upon the journal.




                                          _____________________________________
                                          CLARK B. WEAVER SR.
                                          Judge

cc:


Daniel R. Forsythe                            Gordon Sage, #458-271
Kristin S. Boggs                              Mansfield Correctional Institution
Assistant Attorneys General                   P.O. Box 788
150 East Gay Street, 18th Floor               Mansfield, Ohio 44901-0788
Columbus, Ohio 43215-3130

LP/dms
Filed September 20, 2011
To S.C. reporter October 13, 2011